DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, Pub. No. U.S. 2006/025869, in view of Wachtlin et al., “Therapy for peripapillary located and large choroidal haemangioma with PDT 'paint-brush technique,” Klin Monbl Augenheilkd. 2009 Nov;226(11):933-8. German. doi: 10.1055/s-0028-1109635. Epub 2009 Oct 1. PMID: 19798625 (hereinafter “Wachtlin”).
Regarding claim 1, Freeman discloses photodynamic therapy methods for treating, enhancing, or alleviating medical conditions in a patient eye (see the abstract and Par. 0002, 0013 – 0014, and claims 1-3), comprising administering a photosensitizer to a target body portion of the patient’s eye and applying photoactivating treatment light, e.g., coherent/laser light (Pars. 0014, 0036, 0046, and claims 16-18), to the body tissue to which the photosensitizer has been administered, wherein the application of the treatment laser to the target body portion of the patient’s eye treats the medical condition, reduces symptoms associated with the medical condition, and/or alleviated the medical condition.
Freeman does not teach the use of a paint-brush technique photodynamic therapy to provide the treatment. Wachtlin discloses paint-brush type photodynamic therapy for the treatment of  medical conditions in a patient’s eye and the advantages of the paint-brush technique over the standard PDT (see the abstract). Hence, it would have been obvious to one of ordinary skill in the art, at the time of the applicant’s invention was filed, to modify Freeman in view of Wachtlin to employ paint-brush technique photodynamic therapy to provide the treatment. As described by Wachtlin, the paint-brush technique PDT overs advantages over the stand PDT including treatment of choroidal haemangiomas under visual control and without danger for sensitive ocular structures like the optical disc, and without over treatment or under treatment.
Regarding claim 4, Freeman teaches that the photosensitizer applied to the patient’s body tissue comprises nanoparticles, wherein the nanoparticles absorb the treatment laser light (Par. 0046).
Regarding claims 5-8, Freeman further discloses methods/steps of administering various medications/agent, alone or in combination, to the patient as claimed (see Pars. 0050 – 0056).
Regarding claim 9, Freeman further teaches the photosensitized used in the PTD therapy is verteporfin or other photosensitizers that releases reactive oxygen species when activated by the treatment laser light (see Pars. 0007, 0045, 0074, 0078, and claims 4 and 37).
Regarding claim 13, Freeman further teaches photosensitizers used in the PDT therapy that are additionally used as a contrast agent for imaging the body portion of the patient as claimed (Pars. 0016, 0019-0020).
Regarding claim 14, Freeman disclose, in at least one embodiment, the treatment light source emitting light in the wavelength range between 350 nm to 1200 nm (Pars. 0020, 0062).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Wachtlin as applied to claims 1, 4-9, 11, 13 and 14 above, and further in view of Lin, Pub. No. U.S. 2015/0164692 and Kaleko et al., Pub. No. U.S. 2010/0120665 (“Kaleko”).
Regarding claim 10, Freeman does not teach positioning a contact lens on the cornea of the patient’s eye to make the retinal visible to a surgeon as recited in claim. Nonetheless, the examiner notes that positioning a contact lens on or near the cornea for viewing the retina of a patient’s eye is well known in the art.  Kaleko discloses method for treatment of diseases characterized by inflammation, including treating eye disease, wherein a contact lens is placed over the cornea to facilitate viewing of the retina. Thus, at the time the applicant’s invention was filed, it would have been obvious to one of ordinary skill in the art to  modify freeman in view of Kaleko to place a contact lens on or near the cornea of the patient’s eye to make the retina visible to a surgeon. Making the retina visible would allow the surgeon to view/monitor retina/target body portion before, during, and/or after the PTD therapy treatment. 
Regarding claim 12, Freeman does not teach endoscopically delivering the treatment energy to the target body portion as claimed. The examiner further notes that the technique for endoscopically delivering treatment light into a patient’s eye (e.g., retinal tissue, choroid, crystalline lens) is well known in the art. Lin discloses apparatus and method for treating medical condition of a patient’s eye, comprising endoscopically delivering treatment laser light to the target ocular tissue. Thus, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Freeman in view of Lin to deliver the treatment endoscopically  to the target body portion. Endoscopically delivering the treatment energy accurately to the target body region would reduce or prevent exposing the laser light to non-targeted body tissue, thereby enhancing the outcome of the PDT treatment.
Allowable Subject Matter
Claims 2, 4, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                                                                                                       
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
July 29, 2022